J-S51037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M.Y.                                     :   IN THE SUPERIOR COURT OF
                     Appellant            :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
 H.Y.                                     :
                                          :   No. 911 MDA 2020

               Appeal from the Order Entered June 12, 2020
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                            2017-CV-8550-CU

BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                     FILED JANUARY 28, 2021

        M.Y. (Father) appeals from the order entered in the Dauphin County

Court of Common Pleas, granting him and H.Y. (Mother) shared legal custody

of their children, L.Y. (born in December 2007), R.Y. (born in April 2009), and

P.Y. (born in January 2012) (collectively, the Children), and Mother primary

physical custody, pursuant to her notice of proposed relocation to Wantagh,

Nassau County, New York and petition for modification.       After review, we

affirm the trial court’s order.

        The parties married in September 2009, and Father filed for divorce in

August 2017. On December 12, 2017, Father initiated the within matter and

filed a complaint for shared child custody, along with a petition for emergency

custody relief. On February 21, 2018, the parties settled on a 2-2-5-5 shared

physical custody schedule, with Mother having custody Mondays and

Tuesdays, Father having custody Wednesdays and Thursdays, and the parties

alternating weekends. See N.T., 6/8/20, at 9, 78; Order of Court – Parenting
J-S51037-20


Plan, 2/21/18, at 2 (unpaginated). At the time of the underlying June 8, 2020,

custody hearing, the parties’ divorce was not finalized. N.T., 6/8/20, at 5, 78.

        The trial court summarized the relevant procedural and factual history

as follows:

            On February 26, 2020, [Mother] filed a Notice of Relocation
        along with a Petition for Modification of the February 21, 2018,
        Parenting Plan, as supplemented by orders dated April 18, 2019,
        May 10, 2019, and September 11, 2019. [Mother sought primary
        physical custody of the children, and sought to relocate with them
        to Wantagh, New York.]

                                       *       *   *

             Father and Mother separated in August 2017. Mother stayed
        in the former marital home, and Father [vacated the home in
        November 2017.1] Mother hoped to keep the family home
        through equitable distribution as part of the divorce, but due to
        Father’s failure to pay the mortgage and his support obligations in
        a timely manner the home was placed in foreclosure and was
        scheduled to be sold at a Sheriff’s sale in July 2020. Mother then
        sought to relocate to Wantagh, New York, where Father and
        Mother are both originally from,[2] feeling it would benefit the
        [C]hildren and Mother emotionally and financially.         Mother
        proposes to purchase a home with her paramour, [T.C.], who is a
        New York City firefighter. Since separation, Father and Mother
        have shared physical custody of the [C]hildren pursuant to a 2-2-
        5-5 schedule[.] The [C]hildren settled into the custody schedule,
        which satisfactorily met their needs. In March 2020, Father was



____________________________________________


1   See Father’s Complaint for Shared Child Custody, 12/12/17, at ¶ 6.

2 Father grew up on Long Island, New York near Wantagh. N.T., 6/8/20, at
24. Mother testified she moved to Long Island after high school and lived
there for eight years. Id. at 24.




                                           -2-
J-S51037-20


       arrested during his parenting time[3] prompting Mother to file an
       Emergency Petition for Special Relief which the [c]ourt denied.

Opinion in Support of Order Pursuant to Rule 1925(a), 8/17/20, at 1-2

(1925(a) Op.).4

       The trial court conducted a hearing on June 8, 2020. Mother and Father,

represented by counsel, each testified on their own behalf. In addition, Mother

presented the testimony of her boyfriend, T.C., and her father, H.H. — the

Children’s maternal grandfather.           Father presented the testimony of his

mother, P.Y. — the Children’s paternal grandmother.5 The court further spoke

with the oldest child, L.Y., in camera, on June 11, 2020.6

       Thereafter, by order dated and entered June 12, 2020, the trial court

awarded the parties shared legal custody, and Mother primary physical


____________________________________________


3Father was arrested on an outstanding bench warrant related to a business
deal and/or contract in Virginia.   N.T., 6/8/20, at 104-09; see also
Defendant’s Exhibit 14.

4 We note the trial court issued two opinions. First, it filed a 14-page
Memorandum Opinion on June 12, 2020, on the same day as the underlying
order. We cite to this opinion, infra, as “Memo. Op.” The court also filed, on
August 17, 2020, a 4-page Opinion in Support of Order Pursuant to Rule
1925(a), which incorporates the June 12th memorandum opinion.

5The proceeding was conducted via video conference due to the COVID-19
pandemic. N.T., 6/8/20, at 1.

6 We observe that no transcript of L.Y.’s interview was included as part of the
certified record. Nonetheless, there does not appear to be any dispute that
L.Y. indicated her desire to retain the status quo.




                                           -3-
J-S51037-20


custody commencing August 17, 2020, pursuant to her notice of proposed

relocation to Wantagh, New York and petition for modification.       The court

granted Father partial physical custody during the school year: two weekends

each month,7 and winter and spring recess. During the summer, the court

further granted Father partial physical custody from seven days after the last

day of the school year until fourteen days prior to the start of the next school

year. The court additionally provided for, inter alia, a holiday schedule; a

custodial exchange location, if unable to be agreed upon; reasonable

telephone, video, and/or email contact; and individual counseling for the

Children, as needed. As stated above, the court issued a contemporaneous

Memorandum Opinion, which addressed both the statutory relocation and

custody factors.

       On July 2, 2020, Father filed a timely, counseled notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

       Father raises the following issue for our review:

       Whether the Trial Court erred as a matter of law and abused its
       discretion by approving Mother’s relocation and failing to properly
       apply the necessary factors in determining if the proposed
       relocation is in the best interests of the subject minor children.


____________________________________________


7 The court provided, “Father’s weekend custodial periods during the school
year shall include all three-day or extended weekend breaks, which will then
count toward Father’s monthly weekend custodial periods.” Custody Order –
Parenting Plan, 6/12/20, at ¶13.


                                           -4-
J-S51037-20


Father’s Brief at 4.

      We note the relevant standard of review:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      This Court consistently has held:

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).

In addition,

      [a]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en banc) (citations

                                      -5-
J-S51037-20


omitted).

        The paramount concern in any custody case under the Child Custody

Act8 is the best interests of the child. See 23 Pa.C.S. §§ 5328 (“In ordering

any form of custody, the court shall determine the best interest of the child

by considering all relevant factors . . . .”), 5338 (“Upon petition, a court may

modify a custody order to serve the best interest of the child.”).

        Section 5323 of the Act provides for the following types of awards:

             (a) Types of award.—After considering the factors set forth
        in section 5328 (relating to factors to consider when awarding
        custody), the court may award any of the following types of
        custody if it is in the best interest of the child:

            (1) Shared physical custody.

            (2) Primary physical custody.

            (3) Partial physical custody.

            (4) Sole physical custody.

            (5) Supervised physical custody.

            (6) Shared legal custody.

            (7) Sole legal custody.

23 Pa.C.S. § 5323(a)(1)-(7).

        Section 5328(a) sets forth the best interest factors that the trial court

must consider in awarding custody:

        § 5328. Factors to consider when awarding custody


____________________________________________


8   23 Pa.C.S. §§ 5321-5340.

                                           -6-
J-S51037-20


          (a) Factors.—In ordering any form of custody, the court
     shall determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

             (2) The present and past abuse committed by a party or
         member of the party’s household, whether there is a
         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical safeguards
         and supervision of the child.

              (2.1) The information set forth in section 5329.1(a)(1)
         and (2) (relating to consideration of child abuse and
         involvement with protective services).

             (3) The parental duties performed by each party on
         behalf of the child.

             (4) The need for stability and continuity in the child’s
         education, family life and community life.

              (5) The availability of extended family.

              (6) The child’s sibling relationships.

              (7) The well-reasoned preference of the child, based on
         the child’s maturity and judgment.

             (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the child
         from harm.

             (9) Which party is more likely to maintain a loving,
         stable, consistent and nurturing relationship with the child
         adequate for the child’s emotional needs.

             (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and special
         needs of the child.

                                     -7-
J-S51037-20



              (11) The proximity of the residences of the parties.

                (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

                (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

             (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

             (15) The mental and physical condition of a party or
          member of a party’s household.

              (16) Any other relevant factor.

23 Pa.C.S. § 5328(a)(1)-(16).

     Furthermore, where a parent requests relocation of a child, the trial

court must consider the following ten relocation factors set forth in Section

5337(h) of the Act:

          (h) Relocation factors.—In determining whether to grant a
     proposed relocation, the court shall consider the following factors,
     giving weighted consideration to those factors which affect the
     safety of the child:

               (1) The nature, quality, extent of involvement and
          duration of the child’s relationship with the party proposing to
          relocate and with the nonrelocating party, siblings and other
          significant persons in the child’s life.

              (2) The age, developmental stage, needs of the child and
          the likely impact the relocation will have on the child’s
          physical, educational and emotional development, taking into
          consideration any special needs of the child.




                                     -8-
J-S51037-20


               (3) The feasibility of preserving the relationship between
          the nonrelocating party and the child through suitable
          custody arrangements, considering the logistics and financial
          circumstances of the parties.

              (4) The child’s preference, taking into consideration the
          age and maturity of the child.

               (5) Whether there is an established pattern of conduct of
          either party to promote or thwart the relationship of the child
          and the other party.

              (6) Whether the relocation will enhance the general
          quality of life for the party seeking the relocation, including,
          but not limited to, financial or emotional benefit or
          educational opportunity.

               (7) Whether the relocation will enhance the general
          quality of life for the child, including, but not limited to,
          financial or emotional benefit or educational opportunity.

              (8) The reasons and motivation of each party for seeking
          or opposing the relocation.

              (9) The present and past abuse committed by a party or
          member of the party’s household and whether there is a
          continued risk of harm to the child or an abused party.

               (10) Any other factor affecting the best interest of the
          child.

23 Pa.C.S. § 5337(h)(1)-(10).

      Further, with regard to the custody and relocation factors, we have

stated as follows:

      “All of the factors listed in [S]ection 5328(a) are required to be
      considered by the trial court when entering a custody order.”
      Section 5337(h) requires courts to consider all relocation factors.
      The record must be clear on appeal that the trial court considered
      all the factors. The record must be clear on appeal that the trial
      court considered all the factors.


                                     -9-
J-S51037-20


          Section 5323(d) provides that a trial court “shall delineate the
     reasons for its decision on the record in open court or in a written
     opinion or order.”      23 Pa.C.S.[ ] § 5323(d).        Additionally,
     “[S]ection 5323(d) requires the trial court to set forth its
     mandatory assessment of the sixteen [Section 5328(a) custody]
     factors prior to the deadline by which a litigant must file a notice
     of appeal.” . . .

          In expressing the reasons for its decision, “there is no
     required amount of detail for the trial court’s explanation; all that
     is required is that the enumerated factors are considered and that
     the custody decision is based on those considerations.” A court’s
     explanation of reasons for its decision, which adequately
     addresses the relevant factors, complies with Section 5323(d).

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014) (some citations omitted).

     In its opinion accompanying the underlying order, the trial court

addressed the custody factors pursuant to Section 5328(a) and relocation

factors pursuant to Section 5337(h). The court stated as follows:

                              Relocation Factors

     Relocation Factor 1: The nature, quality, extent of
     involvement and duration of the children’s relationships
     with the party proposing to relocate and with the
     nonrelocating party, siblings and other significant persons
     in the children’s lives.

          Both parents currently live in the Hummelstown area and
     share physical custody of [the Children], since the entry of the
     February 21, 2018, custody order. The [C]hildren have an
     attachment to Mother, Father, and the Hummelstown community.
     Mother and Father live within the same school district, which
     allows both parents to remain actively involved in the [C]hildren’s
     lives and for [the Children] to remain actively involved in the life
     of their community.

          The [C]hildren have an equal relationship with both parents
     in terms of the parent’s extent of involvement and duration. The
     nature and quality of each parent’s relationship with [the Children]
     does not favor one parent over the other. The [C]hildren also

                                    - 10 -
J-S51037-20


       have significant relationships from their school and sports teams
       that would be terminated by the proposed relocation.

       Relocation Factor 2: The age, developmental stage, and
       needs of the children and the likely impact the relocation
       will have on the children’s physical, educational and
       emotional development, taking into consideration any
       special needs of the children.

            [L.Y.] (12), [R.Y.] (11), and [P.Y.] (8) are relatively young in
       age, with the older two in the early stages of middle school. Their
       physical development is well taken care of in the [C]hildren’s
       current location, with [L.Y.] and [R.Y.] active in sports. The court
       anticipates that similar physical opportunities are available in New
       York. The court further believes that availability of extended
       family on both sides in the Wantagh area, notably those of the
       same age, would emotionally assist the [C]hildren with the
       transition.

            Educationally, [the Children] have done well. [L.Y.] was on
       the honor roll for academics and [R.Y.] and [P.Y.] regularly receive
       outstanding as their scores. This might ordinarily argue for
       maintaining the status quo educationally. However, the court
       finds that the Massapequa School District[9] in New York is well-
       rated and is similar if not better than South Hanover Elementary
       and Lower Dauphin Middle School.           Given [the Children’s]
       scholastic achievement and young ages, it is likely they will
       continue to be successful in a new school setting.

       Relocation Factor 3: The feasibility of preserving the
       relationship between the nonrelocating party and the
       children   through     suitable   custody     arrangements,
       considering the logistics and financial circumstances of the
       parties.

           The proposed relocation, depending on exactly where Mother
       would purchase a home, would create a separation of
       approximately three hours and fifteen minutes from Father’s
____________________________________________


9 While the court references the Massapequa School District throughout its
Memorandum Opinion and Custody Order, we observe that Mother presented
evidence with regard to the Wantagh Union Free School District. See Mother’s
Exhibits 10 through 13; see also N.T., 6/8/20, at 35-36.

                                          - 11 -
J-S51037-20


     current residence. This does create a significant inconvenience
     and would necessitate a change from the current custody
     schedule. The parents do have the financial and scheduling ability
     to confront the challenge that distance creates, although the court
     recognizes the cost of transportation is not insignificant. Mother
     has suggested a custody schedule that would permit Father to
     have much time during school breaks and the summer, which
     would enable Father to preserve his relationship with the
     [C]hildren.

     Relocation Factor 4: The children’s preference, taking into
     consideration the age and maturity of the children.

          The court interviewed [L.Y.] on June 11, 2020. [L.Y.] appears
     to be a bright and confident 12-year-old who was able to express
     her views. [L.Y.] states that she enjoys spending time with both
     parents and is comfortable in both homes. Her preference is for
     the status quo and to remain in the Hummelstown area.

         Due to their ages, [R.Y.] and [P.Y.] were not interviewed.

     Relocation Factor 5: Whether there is an established
     pattern of conduct of either party to promote or thwart the
     relationship of the children and the other party.

          Mother does not appear to thwart [the Children’s] relationship
     with Father.      While Mother’s proposed relocation would
     necessitate a change in the custody schedule, the move does not
     appear to be motivated by an attempt to thwart Father’s
     relationship with the [C]hildren.     As noted above, Mother’s
     proposed custody schedule would ameliorate the impact of the
     relocation on Father’s time with the [C]hildren.

          Father does not directly thwart [the Children’s] relationship
     with Mother. The court does have some concerns that Father’s
     lack of co-parenting cooperation is a passive-aggressive way to
     impact Mother’s relationship with the [C]hildren.

     Relocation Factor 6: Whether the relocation will enhance
     the general quality of life for the party seeking the
     relocation, including, but not limited to, financial or
     emotional benefit or educational opportunity.




                                   - 12 -
J-S51037-20


            Mother’s home is currently in foreclosure and will be sold
       through a sheriff’s sale in July [2020]. The court is well-aware
       that the deed to the home and the mortgage is in Father’s name
       alone. Father has not cooperated with changing the deed and
       mortgage into Mother’s name. At the same time, Father has also
       withheld child support payments. As a result, the blame for
       Mothers soon to occur eviction falls squarely on Father. Mother
       works and intends to return to school to pursue a bachelors’
       degree in nursing. The court agrees with Mother that moving to
       Wantagh would benefit her in terms of housing, finances, and
       childcare. Mother intends to purchase a home with her fiancé[,10]
       who is a New York City firefighter. She has taken her nursing
       exam (NCLEX) and given the job market for nurses, should quickly
       find employment in any location. With the availability of her
       parents and other family members in the Wantagh area, she
       would also find family to provide childcare while she worked or
       attended school. The court would expect Mother’s quality of life
       to be enhanced in all areas.

       Relocation Factor 7: Whether the relocation will enhance
       the general quality of life for the children, including, but
       not limited to, financial or emotional benefit or educational
       opportunity.

           Mother presented testimony and evidence as to the similar or
       greater educational opportunity that a move to the Massapequa
       School District would afford. As noted above, the court is
       convinced this move would provide for [the Children’s]
       educational success.

            [The Children] have visited family over the last few years in
       Wantagh area, as well as their maternal grandfather who lives
       near Wantagh. Both Mother and her fiancé have relatives with
       children in the same age range. These peer relationships will also
       assist them in the transition to a new home and school.

            It is also clear that the move would improve the immediate
       financial prospects for the [C]hildren. As noted above, Mother will


____________________________________________


10Mother testified that she and her boyfriend, T.C., saw marriage in the future
but noted that “other things need to happen first.” N.T., 6/8/20, at 32. She,
however, did not refer to an engagement nor to T.C. as her fiancé.

                                          - 13 -
J-S51037-20


     soon be forced out of the home where she resides. Father has not
     been reliable in his financial support.

     Relocation Factor 8: The reasons and motivation of each
     party for seeking or opposing the relocation.

         Mother understandably seeks to relocate to live together with
     [T.C.], her fiancé. Mother also requests to relocate with the
     [C]hildren in order to increase her network of support while she is
     working full-time and in school. The court believes the move
     would in fact accomplish this goal.

          Father opposes the move in order to maintain his custodial
     periods and his relationship with the [C]hildren. The court also
     believes that Father’s attitude is that it is Mother’s choice to move
     and that the consequences of that choice should accrue to her.

     Relocation Factor 9: The present and past abuse committed
     by a party or member of the party’s household and whether
     there is a continued risk of harm to the children or an
     abused party.

        The court does not find any evidence of past or present abuse
     committed by Mother or anyone in her household.

          There is an allegation of an incident where Father pushed
     Mother down the stairs and put his hands around Mother’s neck
     while he was on top of her. However, no charges were pressed at
     that time and the court found no reported incidents prior or since
     this alleged time. The court is concerned with the allegation as
     the safety of the children is the primary concern and this factor
     carries great weight when making decisions regarding custody.

     Relocation Factor 10: Any other factor affecting the best
     interest of the children.

         There are no other relevant factors.

                                 *     *      *




                                     - 14 -
J-S51037-20


                             Custody Factors

            Having addressed the relocation factors, the court now turns
     its attention to the 16 custody factors enumerated in 23 Pa.C.S. §
     5328.

     Factor 1: Which party is more likely to encourage and
     permit frequent and continuing contact between the
     children and another party.

         Mother and Father currently have shared custody. There is
     no report of either parent preventing the children from
     communicating with the other. A relocation will impair Father’s
     time with the [C]hildren, but Mother is willing to concede
     substantial summer and holiday time to help ameliorate the
     impact on Father’s custodial time.

     Factor 2: The present and past abuse committed by a party
     or member of the party’s household, whether there is a
     continued risk of harm to the children or an abused party
     and which party can better provide adequate physical
     safeguards and supervision of the children.

        The court does not find any evidence of past or present abuse
     committed by Mother, or anyone in her household.

           There is an incident where Father is alleged to have pushed
     Mother down the stairs and put his hands around Mother’s neck in
     a [choking] motion. Mother testified that one of the [C]hildren
     was present and begged Father to get off of Mother. Father
     testified that Mother fell down the stairs while intoxicated[. The
     trial court further noted: “This testimony is not consistent with
     Father’s testimony in the divorce proceedings, . . . where Father
     denied knowing the cause of Mother’s bruising.” N.T., 11/7/19,
     at 185-87.] No criminal charges were lodged, Mother was never
     successful in obtaining any protection from abuse orders, and this
     event does predate more recent custody orders. However, the
     court has concerns given that this factor impacts the safety of the
     [C]hildren. The court has no evidence that Father was directly
     abusive to the [C]hildren.

     Factor 3: The parental duties performed by each party on
     behalf of the children.


                                   - 15 -
J-S51037-20


          Mother has performed parental duties for [the Children] when
     they are in her home. This includes providing the basic necessities
     such as shelter, clothes, and nutrition, as well as those duties that
     enrich a child’s life, such as educational work and taking [the
     Children to] activities in the community. Mother has principally
     made medical and dental appointments for the [C]hildren.

           Father has likewise performed parental duties for [the
     Children] when they are in his home. Father appropriately
     provides shelter, meals, and care. In addition, Father coached
     [R.Y.’s] Lacrosse team, does art with [P.Y.], and watches movies
     with [L.Y.] Father also takes the [C]hildren hiking and camping.

     Factor 4: The need for stability and continuity in the
     children’s education, family life and community life.

           During the separation and divorce proceedings [the
     Children] have continued at South Hanover Elementary School
     and Lower Dauphin Middle School when in Mother’s home and
     Father’s home. This has created good stability for the [C]hildren
     during this time of change. In the next school year [R.Y.] will be
     moving to middle school. [L.Y.] and [R.Y.] are active in sports
     and age-appropriate community activities.

             Relocating to Wantagh, New York, would disrupt this
     continuity. The strongest argument against relocation and a
     change in the custodial schedule is that the [C]hildren are doing
     well in school and developing in their community activities.
     However, it is not possible for things to remain the same as the
     home where Mother lives is in foreclosure. While it may be
     possible to relocate closer to her current location, the family will
     still face changes.

           The court also heard testimony that Father is currently
     facing a felony criminal charge in Virginia that apparently arose
     out of a business transaction. Father is presumed innocent, but
     this charge must be resolved and until it is, the potential for any
     incarceration poses a risk to the stability that Father can provide
     for the [C]hildren.

          The court further notes that family from both Mother and
     Father’s side is available in New York, educational and community
     opportunities are available there, and the court believes these


                                    - 16 -
J-S51037-20


     children are resilient. Consequently, the court believes that the
     [C]hildren will not suffer from a loss of stability or continuity.

     Factor 5: The availability of extended family.

           Mother has no extended family in Harrisburg but has several
     family members around the Wantagh area, including her father
     and stepmother, a sister and a stepbrother. Mother’s fiancé,
     [T.C.], also has relatives close to Wantagh who have a relationship
     with Mother and the [C]hildren, which notably includes nieces in
     the same age range of the [C]hildren.

             Father’s parents live in the Hummelstown area and provide
     frequent childcare for the [C]hildren during Father’s custodial
     periods. It is believed that the [C]hildren have a close relationship
     with the paternal grandparents. Father also has a sister here,
     although the sister has limitations that likely prevent the
     development of a close relationship with the [C]hildren. It was
     noted that Father has two aunts and a grandmother in the general
     area of Wantagh, New York, along with cousins that the family
     visits at least once or twice a year. The [C]hildren should have
     some familiarity with these extended family members and may
     facilitate Father’s custodial periods should he choose to exercise
     them in New York.

     Factor 6: The children’s sibling relationships.

          [The Children] are the only children through Mother. These
     children have always been together, and the court would not
     entertain separating them.

          Father has no other children aside from [the Children].
     Father’s paramour, [N.M.], has three children that are in the same
     age range as [the Children], and they join together for activities.
     If this relationship continues, the court believes that the
     relationship between the [C]hildren could also continue during
     Father’s custodial periods.

     Factor 7: The well-reasoned preference of the children,
     based on the children’s maturity and judgment.

         As noted above, the court interviewed [L.Y.] on June 11,
     2020. The court found [L.Y.] mature enough to state a reasoned
     preference. Her stated preference is for the status quo and

                                    - 17 -
J-S51037-20


     remaining in the Hummelstown area. [L.Y.] appears comfortable
     with both parents and enjoys spending time with both. When the
     court inquired about each parent’s paramour, [L.Y.] indicated that
     she gets along with both [N.M.] and [T.C.]. However, the court
     noted more affinity when [L.Y.] discussed her relationship with
     [T.C.]

         Due to their ages, [R.Y.] and [P.Y.] were not interviewed.

     Factor 8: The attempts of a parent to turn the children
     against the other parent, except in cases of domestic
     violence where reasonable safety measures are necessary
     to protect the children from harm.

          The court does not find any incidents of Mother turning the
     [C]hildren against Father. There was testimony that Mother may
     have prematurely told the [C]hildren about the proposed
     relocation and suggested to them that Father might move as well.
     Mother disputes this.

          Similarly, the court does not find any incidents of Father
     actively turning the children against Mother. There was testimony
     that Father used the [C]hildren to convey certain messages about
     custody that Father denies.        As noted above, the court is
     concerned that Father’s lack of co-parenting cooperation at times
     can have the result of turning the [C]hildren against one or both
     of the parents.

     Factor 9: Which party is more likely to maintain a loving,
     stable, consistent and nurturing relationship with the
     children adequate for the children’s emotional needs.

          Both parents present an open and loving relationship with
     [the Children] as evidenced by reporting activities they do
     together as a group and individually. Both parents deny having
     conversations with the kids which would be considered adult
     issues.

          Mother reports wanting to do what she can to maintain the
     life [the Children] are accustomed to and hopes to do this by
     furthering her career. Mother also reports being heavily involved
     in school activities and would like to return to doing this once she
     has more support.


                                    - 18 -
J-S51037-20


          Father reports his preferred parenting style to be structured
     and predicable. Father reports loving to spend time with [the
     Children,] educating them and spending time outdoors.

     Factor 10: Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and
     special needs of the children.

          Mother reports, and Father corroborates, she primarily
     schedules all medical appointments. Mother and Father both see
     to the physical, emotional, developmental, and educational needs;
     including attending parent/teacher conferences and teaching
     [P.Y.] to ride a bike.

         The court recognizes that a relocation would severely hinder
     Father’s ability to attend school and sports activities, let alone
     volunteer as a coach which he has done.

     Factor 11: The proximity of the residences of the parties.

           Presently, Father and Mother live within the same school
     district. Upon relocating to Wantagh, Mother and Father would be
     a little over three hours apart. While this could impact the court’s
     decision other factors outweigh the distance and a parenting plan
     can be put in place which supports continued relationships with
     both parents.

     Factor 12: Each party’s availability to care for the children
     or ability to make appropriate child-care arrangements.

          Mother is working full-time and intends to return to school to
     further her nursing education. Mother reported a problem with
     childcare during last summer and reported [T.C.] came forward to
     support Mother in providing care for the children. Mother has not
     reported any other issues with childcare. A move to Wantagh
     would give Mother further support in meeting childcare needs
     through family.

           Father works full-time but has a flexible schedule. When [the
     Children] are in his home, Father is able to schedule his workday
     so that he is often at home for several hours. At other time[s] he
     utilizes paternal grandmother to watch [the Children] when he
     needs to leave for meetings in the community.


                                    - 19 -
J-S51037-20


     Factor 13: The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect the children from abuse
     by another party is not evidence of unwillingness or
     inability to cooperate with that party.

         There appears to be continued conflict between Mother and
     Father pursuant to the separation and pending divorce. This is
     seen in the parents’ communication problems, accusations of
     using [the Children] to convey messages, allegations of
     alcoholism, and Father’s lack of candor and timely notice about
     the pending foreclosure.

         Mother denies using [the Children] to discuss adult issues or
     to convey information to Father. Mother reports using a co-
     parenting application and text messages to communicate with
     Father.     Mother testified that Father does not respond
     consistently.

          Father also denies sharing adult issues with [the Children].
     Father acknowledged he does not use the co-parenting application
     and only responds to text messages that he deems relevant to the
     [C]hildren’s needs. Limiting the communication between Father
     and Mother in this way may eliminate some potential conflict,
     however, it prevents the opportunity to co-parent in a way that is
     in the best interest of the [C]hildren.

     Factor 14: The history of drug or alcohol abuse of a party
     or member of a party’s household.

          Father’s testimony suggested that Mother has an issue with
     alcohol. This accusation has been voiced at other times in the
     history of this case. However, there is no evidence to substantiate
     this allegation.

         There is no evidence of drug or alcohol abuse by Father.

     Factor 15: The mental and physical condition of a party or
     member of a party’s household.

          There is no evidence that either Mother or Father has a
     mental or physical condition, therefore, this factor does not impact
     the court’s decision.


                                    - 20 -
J-S51037-20


        Factor 16: Any other relevant factor.

              There are no other relevant factors.

Memo. Op., 6/12/20, at 2-14.

        On appeal, Father challenges the trial court’s determinations as to the

Section 5337(h) relocation factors and award of custody. Father asserts the

court erred as a matter of law and abused its discretion in approving Mother’s

relocation, by failing to properly apply the required factors in determining if

the proposed relocation is in the best interests of the Children. Father’s Brief

at 8.    Specifically, Father challenges the court’s analysis as to relocation

factors 1, 3, 4, 6, and 7.     Id. at 10.      Id.   Significantly, Father does not

specifically discuss the custody factors with his challenge.

        As to relocation factor 1 (the nature, quality, extent of involvement and

duration of the children’s relationships with the party proposing to relocate

and with the nonrelocating party, siblings and other significant persons)

Father highlights the Children’s relationships with him and his parents and in

the community, which were recognized by the trial court. Father’s Brief at 10-

11. Father argues, “These significant relationships with the grandparents and

friends, as well as the strong relationship with [Father], will all be terminated

once the Children relocate from Hummelstown, Pennsylvania to Wantagh, New

York.” Id. at 11.

        As to relocation factor 3 (the feasibility of preserving the relationship

between the nonrelocating party and the children through suitable custody


                                      - 21 -
J-S51037-20


arrangements, considering the logistics and financial circumstances of the

parties) Father asserts,

      While the [trial] court does address [this] factor, it does so in a
      cursory manner, with only four sentences, giving no explanations
      or references to the record. The [trial] court notes in its opinion
      that depending on where Mother purchased her home, it would
      “create a separation of approximately three hours and fifteen
      minutes from Father’s current residence.” It acknowledges that
      this would create significant inconvenience for [Father] and
      drastically change the current 2-2-5-5 custody schedule.
      However, the [trial] court fails to address the fact that Mother
      does not have a house in Nassau County, New York, which is key
      to adequately determine how long the transportation to and from
      would be. The “separation” to and from New York can range
      anywhere from a three to eight-hour trip depending on the day
      and time of departure. Without a home established, there is no
      way for the court to adequately gauge the time of separation
      between [Father]’s current home and relocating the Children in
      New York. This factor includes facts in the case that require
      adequate consideration and analysis; the court failed to do so, and
      thus abused its discretion in determining that this factor weighed
      more in favor of [Mother] without giving it adequate
      consideration. The [trial] court notes that Father’s time with
      [C]hildren will dramatically decrease from being on a weekly basis
      to only two weekends a month. The [trial] court’s conclusion that
      Father could maintain a meaningful relationship with the minor
      children if they relocated to New York is simply not feasible.

Father’s Brief at 11-12.

      As to factor 4 (the children’s preference, taking into consideration the

age and maturity of the children), Father maintains that the court did not give

adequate weight to L.Y.’s preference to maintain the status quo. Father’s Brief

at 12-13. Father avers,

      A child’s preference should carry significant weight and be
      carefully considered when determining what would be in their best
      interests. Greib v. Driban, [458 A.2d 1006, 1007] (Pa. Super.
      1983).      In addition, the [c]ourts shall provide greater

                                    - 22 -
J-S51037-20


      consideration to the child’s preference if they are older and portray
      a sense of maturity and understanding of the circumstances
      surrounding them. [Id.] L.Y. was very clear with the Trial Judge
      that she wanted to remain in the Hummelstown area. In its
      opinion, the [trial] court noted that L.Y. “appear[ed] to be a bright
      and confident 12-year-old who was able to express her views.”
      During the interview, the court noted that L.Y. expressed that her
      “preference is to remain in the Hummelstown area and maintain
      the status quo.”

Id. at 12-13 (record citations omitted).

      As to factor 6 (whether the relocation will enhance the general quality

of life for the party seeking the relocation, including, financial or emotional

benefit or educational opportunity), and factor 7 (whether the relocation will

enhance the general quality of life for the children, including financial or

emotional benefit or educational opportunity), Father argues Mother failed to

provide a new home address in New York or the intended school district for

the Children. Father also maintains that Mother admitted she did not have

employment in New York nor was she accepted into a higher education

program in New York. Father’s Brief at 13. He concludes, “Mother did not

have any concrete and established benchmarks for the [c]ourt to adequately

weigh this factor.” Id. After careful review, we decline to disturb the court’s

custody order.

      In supporting its determinations, the trial court reasoned:

      As stated previously, the [c]ourt reviewed all relocation and
      custody factors when determining the best interest of the
      [C]hildren to relocate with Mother. The [c]ourt also considered
      the impact it may have on a meaningful relationship with Father.
      In the [c]ourt’s view it is in the best interest of the [C]hildren to


                                     - 23 -
J-S51037-20


      permit Mother to relocate with the children to Wantagh, New York
      and grant Father ample opportunity for regular contact.

1925(a) Op. at 4.

      “All of the factors listed in section 5328(a) are required to be considered

by the trial court when entering a custody order.” J.R.M. v. J.E.A., 33 A.3d

647, 652 (Pa. Super. 2011). Although the court is required to give “weighted

consideration to those factors which affect the safety of the child” pursuant to

23 Pa.C.S. § 5328(a) and 23 Pa.C.S. § 5337(h), this Court has stated:

      It is within the trial court’s purview as the finder of fact to
      determine which factors are most salient and critical in
      each particular case. See A.D. v. M.A.B., 989 A.2d 32, 35-36
      (Pa.Super. 2010) (“In reviewing a custody order ... our role does
      not include making independent factual determinations. . . . In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed
      and assessed the witnesses first-hand.”). . . .

M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013) (emphasis added).

      A careful review of Father’s claims, against the trial court’s findings,

reveals a challenge to the court’s findings of fact and determinations regarding

credibility and weight of the evidence.       Father, in essence, questions the

court’s conclusions and seeks this Court to re-weigh the evidence. This we

cannot do.     As stated above, the trial court’s findings of fact and

determinations regarding credibility and weight of the evidence are not

disturbed absent an abuse of discretion. See C.R.F., 45 A.3d at 443. As we

stated in King v. King, 889 A.2d 630 (Pa. Super. 2005), “It is not this Court’s

function to determine whether the trial court reached the ‘right’ decision;


                                     - 24 -
J-S51037-20


rather, we must consider whether, ‘based on the evidence presented, given

[sic] due deference to the trial court’s weight and credibility determinations,’

the trial court erred or abused its discretion. . . .” Id. at 632. After a thorough

review of the record, we find no abuse of discretion. Further, to the extent

Father challenges the weight attributed to any factor by the trial court, we

likewise find no abuse of discretion. As stated above, the amount of weight

that a trial court gives to any one factor is within its discretion. See M.J.M.,

63 A.3d at 339.

      In the case sub judice, the trial court analyzed and addressed each of

the custody and relocation factors pursuant to Section 5328(a) and Section

5337(h).    After careful review of the record, we determine the court’s

determinations are supported by competent evidence in the record, and we

will not disturb them. See C.R.F., 45 A.3d at 443. For the foregoing reasons,

we affirm the order of the trial court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/28/2021




                                      - 25 -